DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
A Reply was filed 7 July 2021.  Claims 1-5, 7-12, and 14-19 are pending.  Claims 9-12 and 14-19 are withdrawn.  The amendments to claims and title have been entered.

Claim Rejections - 35 USC § 102
Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carney ("The development of radioactive sample surrogates for training and exercises", Journal of Radioanalytical and Nuclear Chemistry 296, no. 2 (2013): 769-773).
Carney teaches solid particles having a surrogate isotope.  The solid particles can have activated potassium bromide (KBr) salt particles comprising at least one of potassium-42 or bromine-82.  Potassium-42 (T1/2 =12.4 h) has a half-life of less than two days.  Bromine-82 (T1/2 = 35.3 h) has a half-life of less than three days.  At least some of the solid particles are not encapsulated in another material.
Also, Applicant admits [0006] that it is well known in the art to use activated KBr as a surrogate for cesium-137, and the surrogate can be in the form of a salt.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that “Carney NPL does not describe a surrogate material with solid particles that are not encapsulated in another material and that comprise activated potassium bromide (KBr) salt particles, as recited in amended independent claim 1” (Reply at page 10, last paragraph).
The examiner asserts that Carney teaches KBr salt particles comprising at least one of potassium-42 or bromine-82.  For example, Carney indicates: “radioactive surrogate materials for salt . . . forms of radioactive source materials using neutron activated potassium bromide (KBr)” (page 769, 2nd column); “radioactive surrogate materials for salt . . . forms of radioactive source materials using neutron activated KBr” (page 770, 1st column); and “pressed salt pellets” (page 770, 1st column).  At least some of the salt particles are not encapsulated in another material.  Additionally, Applicant admits [0006] that it is well known in the art to use activated KBr as a surrogate (for emulating nuclear fallout debris), and that the surrogate can be in the form of a salt.  Also, the recited apparatus is not limited to its intended functional use.


Conclusion
THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646